Exhibit AMENDED AND RESTATED JUNIOR SUBORDINATED INDENTURE between ANTHRACITE CAPITAL, INC. and WILMINGTON TRUST COMPANY, as Trustee Dated as of October 23, 2009 TABLE OF CONTENTS Page ARTICLE I Definitions and Other Provisions of General Application 1 SECTION 1.1. Definitions. 1 SECTION 1.2. Compliance Certificate and Opinions. 10 SECTION 1.3. Forms of Documents Delivered to Trustee. 10 SECTION 1.4. Acts of Holders. 11 SECTION 1.5. Notices, Etc. to Trustee and Company. 13 SECTION 1.6. Notice to Holders; Waiver. 13 SECTION 1.7. Effect of Headings and Table of Contents. 14 SECTION 1.8. Successors and Assigns. 14 SECTION 1.9. Separability Clause. 14 SECTION 1.10. Benefits of Indenture. 14 SECTION 1.11. Governing Law. 14 SECTION 1.12. Submission to Jurisdiction. 14 SECTION 1.13. Non-Business Days. 15 ARTICLE II Security Forms 15 SECTION 2.1. Form of Security. 15 SECTION 2.2. Restricted Legend. 20 SECTION 2.3. Form of Trustee’s Certificate of Authentication. 22 SECTION 2.4. Temporary Securities. 23 SECTION 2.5. Definitive Securities. 23 ARTICLE III The Securities 23 SECTION 3.1. Payment of Principal and Interest. 23 SECTION 3.2. Denominations. 26 SECTION 3.3. Execution, Authentication, Delivery and Dating. 26 SECTION 3.4. Global Securities. 27 SECTION 3.5. Registration, Transfer and Exchange Generally. 29 SECTION 3.6. Mutilated, Destroyed, Lost and Stolen Securities. 30 SECTION 3.7. Persons Deemed Owners. 31 SECTION 3.8. Cancellation. 31 SECTION 3.9. Reserved. 32 SECTION 3.10. Reserved. 32 SECTION 3.11. Agreed Tax Treatment. 32 SECTION 3.12. CUSIP Numbers. 32 ARTICLE IV Satisfaction and Discharge 32 SECTION 4.1. Satisfaction and Discharge of Indenture. 32 SECTION 4.2. Application of Trust Money. 33 ARTICLE V Remedies 34 i SECTION 5.1. Events of Default. 34 SECTION 5.2. Acceleration of Maturity; Rescission and Annulment. 35 SECTION 5.3. Collection of Indebtedness and Suits for Enforcement by Trustee. 36 SECTION 5.4. Trustee May File Proofs of Claim. 37 SECTION 5.5. Trustee May Enforce Claim Without Possession of Securities. 37 SECTION 5.6. Application of Money Collected. 37 SECTION 5.7. Limitation on Suits. 38 SECTION 5.8. Unconditional Right of Holders to Receive Principal, Premium, if any, and Interest, Direct Action by Holders of Preferred Securities. 38 SECTION 5.9. Restoration of Rights and Remedies. 38 SECTION 5.10. Rights and Remedies Cumulative. 39 SECTION 5.11. Delay or Omission Not Waiver. 39 SECTION 5.12. Control by Holders. 39 SECTION 5.13. Waiver of Past Defaults. 39 SECTION 5.14. Undertaking for Costs. 40 SECTION 5.15. Waiver of Usury, Stay or Extension Laws. 40 ARTICLE VI The Trustee 41 SECTION 6.1. Corporate Trustee Required. 41 SECTION 6.2. Certain Duties and Responsibilities. 41 SECTION 6.3. Notice of Defaults. 43 SECTION 6.4. Certain Rights of Trustee. 43 SECTION 6.5. May Hold Securities. 45 SECTION 6.6. Compensation; Reimbursement; Indemnity. 45 SECTION 6.7. Resignation and Removal; Appointment of Successor. 46 SECTION 6.8. Acceptance of Appointment by Successor. 47 SECTION 6.9. Merger, Conversion, Consolidation or Succession to Business. 47 SECTION 6.10. Not Responsible for Recitals or Issuance of Securities. 48 SECTION 6.11. Appointment of Authenticating Agent. 48 ARTICLE VII Holder’s Lists and Reports by Company 49 SECTION 7.1. Company to Furnish Trustee Names and Addresses of Holders. 49 SECTION 7.2. Preservation of Information, Communications to Holders. 50 SECTION 7.3. Reports by Company and Trustee. 50 ARTICLE VIII Consolidation, Merger, Conveyance, Transfer or Lease 51 SECTION 8.1. Company May Consolidate, Etc., Only on Certain Terms. 51 SECTION 8.2. Successor Company Substituted. 52 ARTICLE IX Supplemental Indentures 52 SECTION 9.1. Supplemental Indentures without Consent of Holders. 52 SECTION 9.2. Supplemental Indentures with Consent of Holders. 53 SECTION 9.3. Execution of Supplemental Indentures. 54 SECTION 9.4. Effect of Supplemental Indentures. 54 SECTION 9.5. Reference in Securities to Supplemental Indentures. 54 ii ARTICLE X Covenants 55 SECTION 10.1. Payment of Principal, Premium, if any, and Interest. 55 SECTION 10.2. Money for Security Payments to be Held in Trust. 55 SECTION 10.3. Statement as to Compliance. 56 SECTION 10.4. Calculation Agent. 56 SECTION 10.5. Additional Tax Sums. 57 SECTION 10.6. Additional Covenants. 57 SECTION 10.7. Waiver of Covenants. 59 SECTION 10.8. Treatment of Securities. 59 SECTION 10.9. Financial Covenants 59 ARTICLE XI Redemption of Securities 59 SECTION 11.1. Optional Redemption. 59 SECTION 11.2. Special Event Redemption. 60 SECTION 11.3. Election to Redeem; Notice to Trustee. 60 SECTION 11.4. Selection of Securities to be Redeemed. 60 SECTION 11.5. Notice of Redemption. 61 SECTION 11.6. Deposit of Redemption Price. 61 SECTION 11.7. Payment of Securities Called for Redemption. 62 ARTICLE XII Subordination and Ranking of Securities 62 SECTION 12.1. Securities Subordinate to Senior Debt. 62 SECTION 12.2. No Payment When Senior Debt in Default; Payment Over of Proceeds Upon Dissolution, Etc. 63 SECTION 12.3. Payment Permitted If No Default. 64 SECTION 12.4. Subrogation to Rights of Holders of Senior Debt. 64 SECTION 12.5. Provisions Solely to Define Relative Rights. 65 SECTION 12.6. Trustee to Effectuate Subordination. 65 SECTION 12.7. No Waiver of Subordination Provisions. 65 SECTION 12.8. Notice to Trustee. 66 SECTION 12.9. Reliance on Judicial Order or Certificate of Liquidating Agent. 66 SECTION 12.10. Trustee Not Fiduciary for Holders of Senior Debt. 67 SECTION 12.11. Rights of Trustee as Holder of Senior Debt; Preservation of Trustee’s Rights. 67 SECTION 12.12. Article Applicable to Paying Agents 67 SCHEDULES Schedule A–Determination of LIBOR Exhibit A–Form of Officer’s Financial Certificate Exhibit B–Form of Officers’ Certificate pursuant to Section 10.3 iii Amended And Restated Junior Subordinated Indenture, dated as ofOctober 23, 2009 (this “Indenture”), between
